Smith, Judge.
Mr. and Mrs. Esposito brought suit against Mrs. Allen for breach of contract to sell them a child care nursery business valued at $30,000 and the building in which it was housed, also priced at $30,000. Mrs. Allen responded, denying any breach on her part, and filed a cross action seeking punitive damages alleging breach of contract and bad faith by the appellants. At the close of the evidence, Mrs. Allen was allowed to amend her cross complaint to withdraw the request for punitive damages and seek actual damages for loss of value of the business allegedly caused by the appellants. The jury returned a verdict of $15,000 in favor of Mrs. Allen, which was reduced to judgment, and the Espositos appeal. We affirm.
1. The evidence, while showing that the terms of the sales contract had been breached and that the day care business was no longer in operation because of loss of customers, was in conflict as to whether this was due to actions of the Espositos or of Mrs. Allen. Construed in the light most favorable to the prevailing party, however, the evidence was sufficient to support the verdict for Mrs. Allen. Compare Hilliard v. Canton Wholesale Co., 151 Ga. App. 184 (1) (259 SE2d 182) (1979). Moreover, as there was conflicting evidence, the trial court properly denied appellants’ motion for directed verdict. Spivey v. Eavenson, 150 Ga. App. 429 (1) (258 SE2d 54) (1979).
2. Amendment of the cross complaint was not improper under Code Ann. § 81A-115 (a) and (b). Accord, Carreras v. Austell Box Board Corp., 154 Ga. App. 135, 136 (2) (267 SE2d 792) (1980); Lanier Petroleum v. Hyde, 144 Ga. App. 441 (2) (241 SE2d 62) (1978). Since the evidence clearly authorized a verdict in Mrs. Allen’s favor based on loss of value to the business, appellants’ enumerations of error to the contrary are without merit.
Submitted July 2, 1980
Decided November 19, 1980
Preston L. Holland, for appellants.
Monroe Ferguson, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.